DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Amendments to the Specification filed on 01/27/2021, the amended specifications are approved and the objections are withdrawn.
In response to the Amendments to the Drawings filed on 01/27/2021, the drawings are approved and the objections are withdrawn.
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
 one connector portion connected to more than one components of tissue segmenting equipment; 
more than one connector portions connected to one component of tissue segmenting equipment 
as claimed in claim 3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “reside within” in line 10, which should read “residing within”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more mechanisms for pulling in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein at least a portion of the flexible ring is configured to slide from a proximal end of the cannula assembly to the distal end around the connector carrier.” In lines 4-5. The term “around” makes the limitation unclear where the position of the flexible ring is relative to the connector carrier. For the purpose of examination, “around the connector carrier” is interpreted as “near the connector carrier”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 20110184433) [hereinafter Parihar] in view of Rousseau (US 5971995) .
Regarding claim 1, Parihar discloses a tissue specimen removal device (Fig. 1; abstract) comprising:
a specimen bag (tissue retrieval bag (70)) (Fig. 4;
a cannula assembly (see Figs. 2 and 3) comprising:
an inner tube handle portion (42) (Fig. 2); and
an outer tube portion (support tube (20)) (Fig. 2);
at least one connector housing (distal plug (80)) (see Fig. 6, 10, 11) which retains one connector portion (attachment portion (50) (see Fig. 6 and 9);
a connector carrier (distal portion of the push/pull rod (40)) (see Fig. 9), the connector carrier configured to: 
retain the at least one connector housing (80) (see Fig. 6), the at least one connector housing (80) comprising one connector portion (50) (para. 0024); and
reside within an interior of the cannula assembly (20) (see Fig. 2), and wherein the connector carrier (40) can be moved from a position within the cannula assembly (Fig. 4) to outside the cannula assembly (Fig. 2).
Alternatively, for claims 1, the connector housing can be interpreted as the attachment portion (50) which is comprised of one connector portion [the lower/central spring arm (94)]; the connector carrier can be interpreted as distal plug (80) which retains attachment portion (50) (see Fig. 3) and resides within the cannula assembly (Fig. 1) before the bag is deployed and resides outside the cannula assembly once bag is deployed (Fig. 4) [The examiner notes that claims 11, 13, and 14 will be rejected using the alternate interpretation of claim 1 for the purpose rejecting dependent claims 12, 15, and 16)].
Parihar fails to disclose a flexible ring configured to form a top opening of the specimen bag;.
Rousseau  teaches a specimen retrieval device with two support arms overlapping each other, forming a ring (Fig. 4B) for the purpose of preventing the support arms from bending out of alignment when the bag is deployed (col. 6 lines 8-15) and (col. 2 lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the two upper spring arms in Parihar to include the two overlapping support arms disclosed in Rousseau in order to provide support arms that support the entire top portion of the bag and to provide stability to the bag during and following deployment (col. 6 lines 8-15) ().
Regarding claim 2, Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the one connector portion (attachment portion (50)) Fig. 9 is configured to connect to one or more components of tissue segmentation devices disposed within the specimen bag (70) [The examiner notes that due to the “configured to” language “one or more components of tissue segmentation devices” are not positively claimed. For examination purposes, the one tissue segmentation component is interpreted as lower/central spring arm (94)). Central spring arm (94) connects to the connector portion (50) via opening (56) (Fig. 9) and is a metal wire (para. 0034) that is capable of performing the function of cutting/segmenting tissue.].	
Regarding claim 3, Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the at least one connector housing (distal plug (80)) (Fig. 10) and the one or more connector portions (attachment portion (50)) is configured to connect to at least one additional piece of tissue segmenting equipment [The examiner notes that due to the “configured to” language “at least one additional piece of tissue segmenting equipment” is not positively claimed. For examination purposes, the additional piece of tissue segmenting equipment is interpreted as closeable loop (96) (see Fig. 8). Loop (96) connects to the connector housing (80) via opening (81) (Fig. 10) and since the connector portion (50) is directly connected to the connector housing (para. 0035), they are both configured to connect to the closeable loop. Furthermore, the closeable loop is capable of performing the function of cutting/segmenting tissue when the specimen bag is retracted into the cannula assembly (para. 0035).].
Regarding claim 4, Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the specimen bag (70) (Fig. 2) is configured to be rolled up and stored within the cannula assembly (Fig. 3) in a first retracted position (para. 0034).
Regarding claim 5, Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the cannula assembly is configured to advance the specimen bag (70) into an open position by pushing the inner tube handle portion (42) (see Figs. 4 and 5) (para. 0025).
Regarding claim 6, Modified Parihar discloses wherein the flexible ring (formed by support blades 116a and 116b of Rousseau) is configured to be disposed in a folded position with the specimen bag (14) (Fig. 2) within the cannula assembly (formed by inner tube handle portion (42) and outer tube (12)) (see Fig, 2) in a first retracted position (see Figs. 4a and 6 of Rousseau) (col. 6 lines 1-15).
Regarding claim 7, Modified Parihar discloses wherein the flexible ring (116a,b) and specimen bag (14) are configured to be pushed into a second advanced position outside the cannula assembly (see Fig. 7 of Rousseau), and wherein the flexible ring retains a top portion of the specimen bag in an open position (Fig. 2 and 7 of Rousseau) (col. 7 lines 1-10 of Rousseau).
Regarding claim 8, Modified Parihar discloses wherein in a first retracted position, the specimen bag (14), flexible ring (116a,b), and connector carrier (push/pull rod 58) are retained within the cannula assembly (Fig. 4a and 6 of Rousseau), the specimen bag being closer to a distal end of the cannula assembly than the connector carrier (Fig. 6), and wherein at least a portion of the flexible ring is configured to slide from a proximal end of the cannula assembly to the distal end around (near) the connector carrier (Fig. 6 and 7 of Rousseau) .
Regarding claim 9, Modified Parihar discloses wherein the flexible ring is configured to slide out of the distal end of the cannula assembly, push the specimen bag out of the distal end, and retain the top opening of the specimen bag in an open position in a second extended position (Figs. 6 and 7 of Rousseau) (col. 6 lines 66-67 and col. 7 lines 1-10 of Rousseau).
Regarding claim 10, Modified Parihar discloses wherein the flexible ring is configured to be retracted into the cannula assembly around (near) the connector carrier while closing the top opening of the specimen bag and leaving the specimen bag substantially outside of the cannula assembly (see Figs. 8 and 9 of Rousseau) (col. 7 lines 11-28) .
Regarding claim 11, Parihar substantially discloses the invention as claimed above in both interpretations of claim 1 and further discloses wherein the at least connector housing (attachment portion (50)) within the connector carrier (distal plug (80)) is configured to lay in a first flat position (Figs. 3 and 6) [
Regarding claims 13 and 14, Parihar substantially discloses the invention as claimed above in alternate claim 1 and further discloses wherein the at least one connector housing and the one or more connector portions within the at least one connector housing is/are removable. Parihar discloses that the  “distal plug 80 is configured to releasably receive at least a portion of attachment portion 50” (para. 0024). Therefore, the connector housing (attachment portion (50) is releasably attached to connector carrier (distal plug (80)) and are removable from each other. [The examiner further notes that claims 13 and 14 are not clear as to what the connector carrier and connector housing are removable from i.e. there is no point of reference and fails to add anything to the claims].
Regarding claim 17, Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the connector carrier is configured to be disposed in a protected position (see Fig. 1 of Parihar) inside the cannula assembly and secured by a mechanical anchor (locking member (88)) when the specimen bag is open (para. 0035 of Parihar) [The examiner notes that due to the “configured to” language “a protected position” and “a mechanical anchor” are not positively claimed. . For examination purposes, the limitations are disclosed in the Parihar reference as shown.]
Regarding claim 18, Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the connector carrier is configured to be disposed in an open position (Fig. 4 of Parihar) outside the cannula assembly after being advanced past the mechanical anchor (88) (para. 0056) [The examiner notes that due to the “configured to” language “an open position” and “the mechanical anchor” are not positively claimed. For examination purposes, the limitations are disclosed in the Parihar reference as shown.].
Regarding claim 19,  Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the one or more components of tissue segmentation devices (central spring arm (94)) comprise one or more cutting wires [The examiner notes that due to the “configured to” language  in claim 2 “one or more components of tissue segmentation devices” are not positively claimed; therefore “one or more cutting wires” are also not positively claimed. For examination purposes, the one tissue segmentation component is interpreted as lower/central spring arm (94)). Central spring arm (94) connects to the connector portion (50) via opening (56) (Fig. 9) and is a metal wire (para. 0034) that is capable of performing the function of cutting/segmenting tissue.].
Regarding claim 20,  Parihar substantially discloses the invention as claimed above in claim 1 and further discloses wherein the at least one additional piece of tissue segmenting equipment comprises a tensioning mechanism assembly [The examiner notes that due to the “configured to” language in claim 3, “at least one additional piece of tissue segmenting equipment” is not positively claimed; therefore the “a tensioning mechanism assembly” is also not positively claimed. For examination purposes, the additional piece of tissue segmenting equipment is interpreted as closeable loop (96) (see Fig. 8). Loop (96) closes the top portion of the specimen bag by proximally retracting the push/pull rod (para. 0026).
Regarding claim 21,  Parihar substantially discloses the invention as claimed above in claim 1 and further discloses comprises wherein the at least one additional piece of tissue segmenting equipment is configured to apply RF energy for tissue segmentation [The examiner notes that due to the “configured to” language in claim 3, “at least one additional piece of tissue segmenting equipment” is not positively claimed; For examination purposes, the additional piece of tissue segmenting equipment is interpreted as closeable loop (96) (see Fig. 8). Loop (96) closes the top portion of the specimen bag by proximally retracting the push/pull rod (para. 0026) and is capable of applying RF energy for tissue segmentation purposes.]
Regarding claim 22, Parihar discloses a tissue specimen removal device (Fig. 1; abstract) comprising:
a specimen bag (tissue retrieval bag (70)) (Fig. 1);
a cannula assembly (see Figs. 2 and 3) comprising:
an inner tube handle portion [The examiner notes that the inner tube handle portion is interpreted as thumb ring (42) of Parihar (see Fig. 2) which is directly attached to the proximal end of the inner rod or push/pull rod (40) (see para. 0024)]; and
an outer tube portion (support tube (20)) (Fig. 2);
at least one connector housing (distal plug (80)) (see Fig. 6, 10, 11) which retains one connector pin (attachment portion (50) (see Fig. 6 and 9);
a connector carrier (distal portion of the push/pull rod (40)) (see Fig. 9), the connector carrier configured to: 
retain the at least one connector housing (80) (see Fig. 6), the at least one connector housing (80) comprising one connector pin (50) (para. 0024); and
reside within an interior of the cannula assembly (20) (see Fig. 2), and wherein the connector carrier (40) can be moved from a position within the cannula assembly (Fig. 4) to outside the cannula assembly (Fig. 2).
wherein the one connector pin (50) can attach to one tissue segmentation component integrated within the specimen bag [the one tissue segmentation component is interpreted as lower/central spring arm (94)). Central spring arm (94) connects to the connector pin (50) via opening (56) (Fig. 9) and is a metal wire (para. 0034) that is capable of performing the function of cutting/segmenting tissue.];
a tensioning mechanism assembly [para. 0037 of Parihar discloses that the central spring arm (94) can be actuated independently with its own, second, actuator. Therefore the second actuator which includes an associated second push/pull rod is the tension mechanism assembly], the tension mechanism assembly configured to:
attach to the one connector pin via. the second push/pull rod (which is directly attached to connector pin (50) (see Figs. 7 and 9)) ; and
apply tension to the one or more tissue segmentation components (94) ( para. 0037)
Parihar fails to disclose a flexible ring configured to form a top opening of the specimen bag;.
Rousseau teaches two support arms overlapping each other, forming a ring (Fig. 4B) for the purpose of preventing the support arms from bending out of alignment when the bag is deployed (col. 6 lines 8-15) and (col. 2 lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the two upper spring arms in Parihar to include the two overlapping support arms disclosed in Rousseau in order to provide support arms that support the entire top portion of the bag and to provide stability to the bag during and following deployment (col. 6 lines 8-15)

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 20110184433) [hereinafter Parihar] in view of Rousseau (US 5971995) as applied to alternate claim 1 above, and further in view of Ceniccola et al.  (US 20100152746) [hereinafter Ceniccola] and Heaven et al. (US 5524633) [hereinafter Heaven].
Regarding claims 12 and 15, modified Parihar substantially discloses the invention as claimed above in alternate claim 1 including wherein the at least connector housing (attachment portion (50)) within the connector carrier (distal plug (80)) is configured to lay in a first flat position.
However, modified Parihar fails to disclose wherein the at least one connector housing is removably coupled. 

    PNG
    media_image1.png
    214
    320
    media_image1.png
    Greyscale

Modified Fig. 15 of Heaven
Heaven teaches a specimen retrieval device comprised of a bag coupling that has a connector housing (see Modified Fig. 15 above) on the distalmost end of the inner rod (2) for the purpose of detaching  thebag assembly (4) from the inner rod (col. 7 lines 50-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the attachment portion (50) in Parihar to be removably coupled to the bag assembly in order to detach the bag assembly from the rod when the resected tissue is large and thereby too difficult for the bag to go back into the tube (col. 4 lines 21-25 and 40-44) .
Modified Parihar fails to disclose the at least one connector housing (attachment portion (50)) is configured to rotate into a second upright position and the one or more mechanisms for pulling the at least one connector housing from a first flat position to a second upright position [The examiner notes that the upright position is interpreted as a bent out of plane with the longitudinal axis; The examiner further notes that “the one or more mechanisms” are interpreted under 35 U.S.C. 112(f) as a pull-tab and cartridge to accomplish the claimed function, and equivalents thereof.].
Ceniccola teaches a specimen retrieval device with an end effector (150) pivotably coupled to a distal end of outer tubular member (180) via. an articulation assembly (160) and further teaches a flexible inner tube (driver rod (120)) disposed within the outer tubular member (180) (see Figs. 1, 3, and 12) such that when the articulation assembly is activated via. switch 144, the tubular member along with the flexible inner tube moves from a first, flat, horizontal position (Fig. 1) to a second, upright, vertical position (Fig. 12)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the support tube (20) and push/pull rod (40) in Parihar to include the end effector (150) to the distal end of support tube (20) and the flexibility of inner tube (190) in Ceniccola in order to pivotably couple the outer tubular member to the inner tube and be repositionable between a first position that is substantially aligned with a longitudinal axis of the outer tubular member and a second position that defines an acute angle with respect to the longitudinal axis (para. 0011).
The combination of Modified Parihar, Heaven and Ceniccola disclose the distal plug (80) [which is the connector carrier] and attachment portion (50) [which is the connector housing] of Parihar would reside within end effector (150) of Ceniccola and push/pull rod (40) would bend and be flexible such that the attachment portion (50) [connector housing] is removably coupled {taught by Heaven] to one or more mechanism [articulation assembly 160, switch 144] of Ceniccola for pulling attachment portion (50) of Parihar from a first flat position to a second upright position (fig. 12). 
Regarding claim 16, Parihar fails to disclose one or more mechanism for pulling the at least one connector housing.
[The examiner further notes that “the one or more mechanisms” are interpreted under 35 U.S.C. 112(f) as a pull-tab and cartridge to accomplish the claimed function, and equivalents thereof.] 
Ceniccola further teaches wherein the specimen retrieval device further includes the one or more mechanisms for pulling the at least one connector housing comprises a pull-tab (switch (144)) and cartridge (slot in handle (140) in which 144 resides) (see Fig. 1, 11, and 12) (para. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle (30) in Parihar to include the switch and slot in Ceniccola  in order to actuate the articulation assembly in the end effector which bends the push/pull rod and connector carrier from a first flat to second upright position (para. 0054).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771